Citation Nr: 0330344	
Decision Date: 11/05/03    Archive Date: 11/13/03	

DOCKET NO.  99-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
VARO in Oakland, California.  


REMAND

During the pendency of this appeal, in November 2000, the 
President signed into law the Veterans' Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  As part 
of the notification requirements, VA must inform a claimant 
and the claimant's representative as to what evidence, if 
any, is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In April 2003, the RO directed a letter to the veteran that 
included the provisions of the VCAA, but it does not appear 
that not notice has been provided regarding the respective 
obligations of VA and the appellant in obtaining evidence as 
set forth in Quartuccio.  Also, in the cover letter that 
accompanied the supplemental statement of the case, the 
veteran was told that he had 60 days to respond.  Subsequent 
to this letter, VCAA notices informing veteran's that they 
had less than one year to respond to any request for 
development information have been invalidated.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003)(invalidating the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as being 
inconsistent with 38 U.S.C. § 5103(b)(1), misleading and 
detrimental to claimants whose claims are denied short of the 
statutory one-year period provided for response).  

In this case the veteran was sent a letter informing him of 
the 30-day requirement on April 23, 2003.  At the time of his 
hearing before the undersigned on May 21, 2003, he indicated 
that he had a friend in Jackson, California, whom he was 
going to try to contact to support his assertion that he 
served in Vietnam.  The veteran stated that he would be 
trying to get in touch with the individual "this week if at 
all possible."  (Transcript, page 5.)  There is no indication 
of record whether the veteran was successful in contacting 
the individual and the RO, of course, has not had an 
opportunity to review the record since the recent PVA 
decision.

As to the merits of the claim, medical records from VA and 
non-VA sources include reference to a diagnosis of PTSD and 
related treatment.  At his recent hearing before the Board, 
the veteran also testitied that he was receiving psychiatric 
care from a physician at the Oakland Army Base and from a 
psychologist at the Oakland VA Mental Health Clinic.  He also 
added he was going to the VA Medical Center in Martinez, 
California, for problems which included hearing loss in his 
ears (Transcript, page 7).  There is no medical evidence of 
record after 1999, however, and such records might be 
pertinent to the appeal.  The RO has concluded, however, that 
the record does not provide credible supporting evidence that 
the veteran served in Vietnam or had combat experiences, 
which have been implicated by history in the reported PTSD.  

In regard to the veteran's service activities, the 
documentation in the record appears to be incomplete or 
inconsistent.  A special orders extract dated December 8, 
1967, indicates the veteran was to report to the USA Overseas 
Replacement Station, Oakland, California, on December 28, 
1967.  The veteran's personnel records disclose that he 
served with the United States Army, Pacific, in Korea, from 
February 1968 to December 1969.  The personnel records 
further disclose that he was a team leader with Company A, 
2nd Battalion, 23rd Infantry, from February 1968 to July 1968 
(basically the time he has testified he served in Vietnam).  
Although a copy of the veteran's DD-214 received in April 
1975 and the service personnel records do not confirim 
service in Vietnam or awards related to combat, a copy of a 
DD-214 received in July 1978 appears to show that the 
veteran's awards included the the CIB (Combat Infantryman 
Badge) and reference to "Viet NAM."  Clarification and 
confirmation as to the veteran's service assignments would be 
helpful in view of the nature of the veteran's claim.  

Also, it does not appear that the veteran has not been 
accorded a VA audiologic examination to confirm whether he 
has hearing loss and/or tinnitus.

In view of the foregoing, the case is REMANDED for the 
following:

1.	The RO should review the claims and 
ensure that all notification and 
development actions required by the VCAA 
have been accomplished, to include the 
time limit for any "buddy statements" 
the veteran may wish to submit.  As part 
of such development, the RO should 
request the service department to confirm 
the dates of the veteran's claimed 
service in Vietnam and confirm whether he 
was awarded the Combat Infantryman Badge 
or otherwise recognized for combat 
service.  Copies of the DD-214's in the 
claims file should be submitted for 
appropriate authentication.  All 
reasonable efforts to confirm such 
service should be undertaken from 
government records as contemplated under 
the VCAA.  If necessary, the RO should 
request the Director, USASCRUR, to 
provide any information available, such 
as the command history, pertaining to the 
activities of Company A of the 2nd 
Battalion, 23rd Infantry in Korea, from 
February 1968 to July 1968 and the 
Headquarters and Headquarters Company, 
2nd Battalion, 23rd Infantry, from July 
1968 to December 1969.  Then, if combat 
service is confirmed or may reasonably be 
inferred, the RO should request copies of 
the veteran's treatment records from the 
VA medical facilities in Martinez and 
Oakland, California, and the Oakland Army 
Base since 1999, and assist the veteran 
as necessary in obtaining any other 
records of treatment for PTSD since that 
time.  

2.  If (and only if) the evidence 
confirms that the veteran engaged in 
combat or such service may be presumed, 
he should then be afforded a VA 
psychiatric examination for the purpose 
of determining whether he currently has 
PTSD related to such service.  The claims 
file should be made available to the 
examiner and reviewed in connection with 
the examination.  

3.  The veteran should be afforded an 
audiologic examination for the purpose of 
determining the nature and etiology of 
any hearing loss that may be present.  
The claims file should be made available 
to and reviewed by the examiner.  The 
examiner should determine the extent, 
etiology, and current diagnosis of any 
hearing loss found to be present.  The 
examiner should also express an opinion 
as to whether the veteran has tinnitus, 
and, if so, provide an opinion as to the 
etiology of the disorder.

4.  If in order, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
After the applicable period of time for 
response, the case should be returned to 
the Board for further review.  

The Board intimates no opinion as to any final outcome 
warranted.  The purpose of the remand is to obtain additional 
development and ensure that the veteran is afforded due 
process.  No action is required of the veteran until he is 
notified by the RO; however, he is advised that the 
examination(s) requested in this REMAND are deemed necessary 
to evaluate his claims and that his failure, without good 
cause, to report for any scheduled examinations could result 
in a denial of the claims.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



                       
____________________________________________
	CHARLES HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



